COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 RICHARD MERRILL MCCARTER d/b/a                                  No. 08-13-00122-CV
 MERRILL BAIL BONDS,                             §
                     Appellant,                                    Appeal from the
                                                 §
 v.                                                      County Criminal Court at Law No. 3
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                             Appellee.           §
                                                                (TC# 2012-CBF04223)
                                                 §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2014.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.